IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH GLENN SAVICKI,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1900

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed September 16, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
Ross M. Goodman, Judge.

Joseph Glenn Savicki, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.